                Case 4:20-cv-03768-KAW Document 1 Filed 06/08/20 Page 1 of 9




     Carlos C. Alsina-Batista (CA Bar #327286)
 1
     The Law Offices of Jeffrey Lohman, P.C
 2   28544 Old Town Front St., Suite 201
     Temecula, CA 92590
 3
     T: (657) 363-3331
 4   F: (657) 246-1311
     E: CarlosA@jlohman.com
 5   Attorneys for Plaintiff, Lynda Rexroat
 6
                         UNITED STATES DISTRICT COURT
 7
                        NORTHERN DISTRICT OF CALIFORNIA
 8                          SAN FRANCISCO DIVISION
 9
     Lynda Rexroat,                             Case No.:
10
                   Plaintiff,                   PLAINTIFF’S COMPLAINT FOR
11                                              DAMAGES
           v.
12                                                 1. Negligent Violations of the
                                                      Telephone Consumer
13                                                    Protection Act;
     Prosper Marketplace, Inc.,
14                 Defendant.                      2. Knowing/Willful Violations of
                                                      the Telephone Consumer
15                                                    Protection Act;
16                                                 3. Violations of the Rosenthal
                                                      Fair Debt Collection Practices
17                                                    Act
18

19

20
        NOW COMES, Plaintiff, Lynda Rexroat, by her attorney, and alleges the

21   following against Defendant, Prosper Marketplace, Inc.:
22
           1.      Plaintiff brings this action on behalf of herself individually seeking
23
     damages and any other available legal or equitable remedies resulting from the
24

25   illegal actions of Defendant, in negligently, knowingly, and/or willfully contacting


                                             -1-
                Case 4:20-cv-03768-KAW Document 1 Filed 06/08/20 Page 2 of 9




     Plaintiff on Plaintiff’s cellular telephone in violation of the Telephone Consumer
 1

 2   Protection Act (hereinafter “TCPA”), 47 U.S.C. § 227 et seq and in violation of
 3
     California’s Rosenthal Fair Debt Collection Practices Act (hereinafter “Rosenthal”),
 4
     Ca Civ. Code § 1788 et seq.
 5

 6
           2.      The TCPA was legislated to prevent companies like Prosper

 7   Marketplace, Inc. from invading Americans’ privacy by stopping abusive “robo-
 8
     calls.” The legislative history “described these calls as ‘the scourge of modern
 9
     civilization, they wake us up in the morning; they interrupt our dinner at night; they
10

11   force the sick and elderly out of bed; they hound us until we want to rip the telephone

12   out of the wall.’ 137 Cong. Rec. 30, 821 (1991). Senator Hollings presumably
13
     intended to give telephone subscribers another option: telling the autodialers to
14
     simply stop calling.” Osorio v. State Farm Bank, F.S.B., 746 F.3d 1242, 1255-56
15

16   (11th Cir. 2014).
17         3.      When enacting the Rosenthal, CA Civil Code § 1788.1(a)-(b), the
18
     California Legislature made the following findings and purpose declaration:
19
            (a)(1) The banking and credit system and grantors of credit to consumers
20
          are dependent upon the collection of just and owing debts. Unfair or
21
          deceptive collection practices undermine the public confidence which is
22        essential to the continued functioning of the banking and credit system and
23
          sound extensions of credit to consumers.
            (2) There is need to ensure that debt collectors and debtors exercise their
24
          responsibilities to another with fairness and honesty and due regard or the
25        rights of the other.

                                              -2-
                Case 4:20-cv-03768-KAW Document 1 Filed 06/08/20 Page 3 of 9




            (b) It is the purpose of this title to prohibit debt collectors from engaging
 1
          in unfair or deceptive acts of practices in the collection of consumer debts
 2
          and to require debtors to act fairly in entering into and honoring such debts,
 3        as specified in this title.
 4
                                  JURISDICTION AND VENUE
 5
           4.      Subject-matter jurisdiction of this Court arises under 28 U.S.C. § 1331
 6

 7   and 47 U.S.C. § 227(b)(3). See Mims v. Arrow Financial Services, LLC, 565 U.S.

 8   368 (2012), holding that federal and state courts have concurrent jurisdiction over
 9
     private suits arising under the TCPA.
10
           5.      Supplemental jurisdiction over the state law Rosenthal claim exists
11

12   pursuant to 28 U.S.C. § 1367.
13         6.      Venue is proper in the United States District Court for the Northern
14
     District of California pursuant to 28 U.S.C § 1391(b)(1) because Defendant resides
15
     within this District.
16

17                                         PARTIES
18
           7.      Plaintiff is a natural person residing in Dawson, Georgia.
19
           8.      Defendant is a business entity conducting business in the State of
20

21
     California with principal business office located in San Francisco, California.

22         9.      Defendant is a “person” as defined by 47 U.S.C. §153 (39).
23
           10.     At all relevant times, Defendant acted as a “debt collector” within the
24
     meaning of Cal. Civ. Code §1788.2(c).
25


                                               -3-
                Case 4:20-cv-03768-KAW Document 1 Filed 06/08/20 Page 4 of 9




           11.     At all times relevant to this Complaint, Defendant has acted through its
 1

 2   agents employees, officers, members, directors, heir, successors, assignees and
 3
     assignors,    principals,   corporate   affiliates,   trustees,   sureties,   subrogees,
 4
     representatives and insurers.
 5

 6
                                 FACTUAL ALLEGATIONS

 7         12.     Defendant has been attempting to collect on a debt from credit that was
 8
     extended primarily for personal, family, or household purposes, and was therefore a
 9
     “consumer credit transaction” within the meaning of Calif. Civil Code § 1788.2 (e)
10

11   of the Rosenthal Act.

12         13.     Defendant placed collection calls to Plaintiff seeking and attempting to
13
     collect on alleged debts incurred through purchases made on credit issued by
14
     Defendant.
15

16         14.     Defendant placed collection calls to Plaintiff on telephone number
17   (678) 283-33XX.
18
           15.     Telephone number (678) 283-33XX is assigned to cellular telephone
19

20
     service.

21         16.     Defendant placed collection calls to Plaintiff from various phone
22
     numbers including, but not limited to, (866) 615-6319.
23
           17.     These collection calls were not for emergency purposes as exceptuated
24

25   by 47 U.S.C. § 227(b)(1)(A).


                                              -4-
               Case 4:20-cv-03768-KAW Document 1 Filed 06/08/20 Page 5 of 9




             18.   On information and belief based on the considerable volume, timing
 1

 2   and frequency, and nature of the calls, these collection calls were placed with an
 3
     automatic telephone dialing system and/or an artificial or prerecorded voice.
 4
             19.   Defendant did not have Plaintiff’s “prior express consent” to place
 5

 6
     these collection calls with an automatic telephone dialing system or an artificial or

 7   prerecorded voice.
 8
             20.   On or about November 25, 2019, Plaintiff called Defendant at
 9
     telephone number (866) 615-6319.
10

11           21.   Plaintiff spoke with Defendant’s employees, identified herself with her

12   personal information, and requested that Defendant stop calling her cellular phone.
13
             22.   The request was acknowledged by Defendant’s employee, who
14
     represented to Plaintiff that the request would be honored.
15

16           23.   Plaintiff revoked any consent, explicit, implied, or otherwise, for
17   Defendant to call her cellular telephone with automatic telephone dialing system or
18
     an artificial or prerecorded voice.
19

20
             24.   Despite Plaintiff’s request and Defendant’s assurance, Defendant

21   continued to place these collection calls to Plaintiff’s cell phone after November 25,
22
     2019.
23
             25.   Between November 27, 2019 and January 18, 2020, Defendant placed
24

25   one hundred twenty-three (123) of these collection calls to Plaintiff’s cell phone.


                                              -5-
              Case 4:20-cv-03768-KAW Document 1 Filed 06/08/20 Page 6 of 9




            26.    Defendant often placed multiple collection calls to Plaintiff’s cell
 1

 2   phone per day, calling as many as nine (9) times in a single day.
 3
            27.    Defendant knew or should have known that Plaintiff no longer wanted
 4
     it to place these collection calls.
 5

 6
            28.    Defendant did not have Plaintiff’s prior express consent to use an

 7   automatic telephone dialing system or an artificial or prerecorded voice to place
 8
     these collection calls.
 9
            29.    Defendant placed these collection calls intending for Plaintiff to
10

11   succumb to its harassing behavior and ultimately make a payment.

12                     FIRST CAUSE OF ACTION
13
          NEGLIGENT VIOLATIONS OF THE TELEPHONE CONSUMER
                  PROTECTION ACT, 47 U.S.C. § 227 et. seq
14
            30.    Plaintiff repeats and incorporates by reference into this cause of action
15

16   the allegations set forth above at Paragraphs 1-28.
17          31.    The foregoing acts and omissions of Defendant constitute numerous
18
     and multiple negligent violations of the TCPA, including but not limited to each and
19

20
     every one of the above cited provisions of 47 U.S.C. § 227 et seq.

21          32.    As a result of Defendant’s negligent violations of 47 U.S.C. § 227 et
22
     seq., Plaintiff is entitled to an award of $500.00 in statutory damages, for each and
23
     every violation, pursuant to 47 U.S.C. §227(b)(3)(B).
24

25


                                              -6-
              Case 4:20-cv-03768-KAW Document 1 Filed 06/08/20 Page 7 of 9




            33.    Plaintiff is also entitled to injunctive relief prohibiting such conduct in
 1

 2   the future.
 3
                    SECOND CAUSE OF ACTION
 4     KNOWING AND/OR WILLFUL VIOLATIONS OF THE TELEPHONE
                   CONSUMER PROTECTION ACT,
 5                      47 U.S.C. § 227 et. seq.
 6
            34.    Plaintiff repeats and incorporates by reference into this cause of action
 7

 8   the allegations set forth above at Paragraphs 1-28.
 9          35.    The foregoing acts and omissions of Defendant constitute numerous
10
     and multiple knowing and/or willful violations of the TCPA, including but not
11

12
     limited to each and every one of the above cited provisions of 47 U.S.C. § 227 et

13   seq.
14
            36.    As a result of Defendant’s knowing and/or willful violations of 47
15
     U.S.C. § 227 et seq., Plaintiff is entitled an award of $1,500.00 in statutory damages,
16

17   for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. §

18   227(b)(3)(C).
19
            37.    Plaintiff is also entitled to seek injunctive relief prohibiting such
20
     conduct in the future.
21

22                        THIRD CAUSE OF ACTION
            VIOLATION OF THE ROSENTHAL FAIR DEBT COLLECTION
23                PRACTICES ACT, CA CIV CODE § 1788 et seq.
24
            38.    Plaintiff repeats and incorporates by reference into this cause of action
25


                                               -7-
                 Case 4:20-cv-03768-KAW Document 1 Filed 06/08/20 Page 8 of 9




     the allegations set forth above at Paragraphs 1-28.
 1

 2          39.      Defendant violated the Rosenthal based on the following:
 3
                  a. Defendant violated the §1788.11(d) of the Rosenthal by continuously
 4
                     causing Plaintiff’s telephone to ring repeatedly or continuously to
 5

 6
                     annoy the person called; and

 7                b. Defendant violated the §1788.17 of the Rosenthal by continuously
 8
                     failing to comply with the statutory regulations contained within
 9
                     section 1692d the federal Fair Debt Collection Practices Act, 15 U.S.C.
10

11                   § 1692 et seq.

12                                    PRAYER FOR RELIEF
13
            WHEREFORE, Plaintiff, Lynda Rexroat, respectfully requests judgment be
14
     entered against Defendant, Prosper Marketplace, Inc., for the following:
15

16                                    FIRST CAUSE OF ACTION
17          40.      For statutory damages of $500.00 multiplied by the number of
18
     negligent violations of the TCPA alleged herein one hundred twenty-three (123) for
19

20
     a total of sixty-one thousand five hundred dollars ($61,500.00); and

21          41.      Actual damages and compensatory damages according to proof at time
22   of trial.
23                                SECOND CAUSE OF ACTION
24          42.      For statutory damages of $1,500.00 multiplied by the number of
25
     knowing and/or willful violations of TCPA alleged herein one hundred twenty-three

                                                -8-
                 Case 4:20-cv-03768-KAW Document 1 Filed 06/08/20 Page 9 of 9




     (123) for a total of one hundred eighty-four thousand five hundred dollars
 1

 2   ($184,500.00); and,
 3
            43.     Actual damages and compensatory damages according to proof at time
 4
     of trial;
 5                                   THIRD CAUSE OF ACTION
 6
            44.     Declaratory judgment that Defendant’s conduct violated the Rosenthal
 7
     Fair Debt Collection Practices Act;
 8
            45.     Statutory damages of $1,000.00 pursuant to the Rosenthal Fair Debt
 9
     Collection Practices Act, Cal. Civ. Code §1788.30(b);
10
            46.     Costs and reasonable attorneys’ fees pursuant to the Rosenthal Fair
11
     Debt Collection Practices Act, Cal. Civ Code § 1788.30(c), and;
12
            47.     Actual damages and compensatory damages according to proof at time
13
     of trial.
14
                                ON ALL CAUSES OF ACTION
15
            48.     Actual damages and compensatory damages according to proof at time
16
     of trial;
17
            49.     Costs and reasonable attorneys’ fees, and;
18
            50.     Any other relief that this Honorable Court deems appropriate.
19
                                       JURY TRIAL DEMAND
20
            51.     Plaintiff demands a jury trial on all issues so triable.
21
                                               RESPECTFULLY SUBMITTED
22
        Dated: June 8, 2020             By: /s/ Carlos C. Alsina-Batista
23
                                               Carlos C. Alsina-Batista
24                                             CA Bar No. 327286
                                               Attorney for Plaintiff, Lynda Rexroat
25


                                                -9-
